Citation Nr: 1602561	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  07-38 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for T-cell large granular lymphocytic leukemia (T-LGL), to include as due to herbicide exposure.

2.  Entitlement to a compensable initial evaluation for gastroesophageal reflux disease (GERD) with hiatal hernia.

3.  Entitlement to a compensable initial evaluation for sinus disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1969 to December 1971, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2013 rating decisions.  In June 2008, the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA) denied service connection for T-LGL; jurisdiction over the Veteran now lays with the Denver, Colorado, RO, based on his current residency.  In September 2013, the Appeals Management Center (AMC), in Washington, DC, implemented an August 2013 Board decision granting service connection for GERD and sinus disease, and assigned noncompensable evaluations for both.

The Veteran testified at a February 2010 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is of record.

In January 2011 and August 2013, the Board remanded the claim of service connection for T-LGL for additional development.  In a March 2014 decision, the Board denied service connection for T-LGL.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in October 2014, on the basis of a Joint Motion for Partial Remand, vacated the Board's denial and remanded the matter for further appellate consideration.  The Board in turn remanded the claim for development in February 2015.

The issues of evaluation of GERD and a sinus condition were also remanded to the AOJ in March 2014, for processing of a notice of disagreement.  The Veteran has since perfected his appeal with regards to those issues, and they are now returned to the Board for appellate adjudication.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of evaluation of GERD and a sinus condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  T-LGL is not a B-cell leukemia.

2.  T-LGL was not first manifested during active military service or during the first post-service year, nor is it otherwise shown to be related to military service, to include exposure to herbicides.


CONCLUSION OF LAW

T-LGL was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  April 2008, July 2008, and January 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 2008 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment and personnel records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted, and medical opinions were obtained, in January 2012,  October 2013, and September 2015.  The examiner reviewed the claims file, made all necessary clinical findings, and rendered the requested opinions with an extensive rationale in support. The September 2015 examiner, particularly, took care to clearly address the Court's concerns regarding direct causation, in response to the February 2015 remand.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.  

At the Veteran's February 2010 hearing, the undersigned discussed the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran alleges that his currently diagnosed T-LGL is service-connected based on application of the presumption applicable to herbicide-exposed Veterans; in the alternative, he argues that regardless of the presumption, T-LGL is actually caused by exposure to Agent Orange.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Leukemia, without limitation as to type, is a listed condition; the applicable presumptive period is one year following separation from service.

For herbicide-exposed Veterans, service connection is presumed for a separate set of listed conditions; among these are all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia).  38 C.F.R. § 3.309(e).  The condition may have manifested to a compensable degree at any time after exposure.  38 C.F.R. § 3.307(a)(6)(ii).  A Veteran who served in Vietnam between January 9, 1962, and on May 7, 1975, is presumed to have been exposed to an herbicide; this Veteran was in-county in 1970 and 1971.  38 C.F.R. § 3.307(a)(6)(iii).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Review of the claims file reveals no competent and credible evidence that T-LGL was first manifested during service, nor does the Veteran so allege.  Service treatment records (STRs) fail to show any such diagnosis or indication of the disease.  VA examiners reviewing the STRs have affirmed such.  Further, post-service records show that the condition was first diagnosed in January 2008, well outside the first post-service year.  Direct service connection based on in-service onset, and presumptive service connection for T-LGL as a chronic disease are therefore inapplicable, as is any finding of service connection based on continuity of symptoms under 38 C.F.R. § 3.303(b) and Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Turning to the crux of the Veteran's allegations, that T-LGL is service connected based on his established herbicide exposure, the Board must find that the evidence of record is against a finding of a nexus on an actual or presumptive basis.

With regard to the presumption, service connection is presumed only for B-cell leukemias.  The evidence of record clearly establishes that the Veteran's leukemia is of the T-cell variety.  Repeated blood tests and pathology results have consistently and definitively excluded B-cell leukemias of all types.  The Veteran has submitted articles discussing the possibility of comorbid T-cell and B-cell disease, but the objective testing excludes such a possibility here.  

He also notes that his private doctor, Dr. GSJ, has several times stated that he is diagnosed with chronic lymphocytic leukemia (CLL), which is a listed presumptive condition.  However, the VA examiner explained in October 2013 that CLL is a term which is reserved under current standards exclusively for B-cell leukemias, which are here excluded.  Dr. GSJ's statements, offered without rationales or supporting data, are therefore incorrect and fail to establish the presence of a presumptive diagnosis.  The Board additionally notes that another of the Veteran's private doctors, Dr. JMB, observed that T-LGL was referred to as a CLL "[b]efore we had a better understanding of the cell of origin of this leukemia...."  As the VA examiner stated, current standards exclude the diagnosed T-LGL from the presumption; it is not a B-cell disease.

The Board has also considered the allegation of the Veteran that even if the presumption based on herbicide exposure is not applicable, service connection should still be granted based on a showing of actual causation.  In other words, VA should find that T-LGL was in fact caused by herbicide exposure.  No private or VA doctor has opined that T-LGL is related to herbicide exposure, or raised the possibility.  The most recent VA examination was afforded to more clearly develop this theory.  He stated that there is no support in the medical literature for the proposition that herbicide exposure causes or aggravates T-LGL; the most authoritative sources state that the cause of the Veteran's condition in unknown.  In considering risk factors, conditions such as rheumatoid arthritis and other autoimmune disorders are cited, but not herbicides.  Moreover, the scientific studies available, including that of Australian Veterans submitted by the Veteran, do not demonstrate "an association between exposure to the chemicals and leukemias in general;" the evidence was inadequate or insufficient to support a positive conclusion.  VA has carved out an exception for B-cell leukemias based on their classification as non-Hodgkin's lymphomas, but only those conditions were associated with herbicides.  The examiner stressed, as is discussed above, that T-LGL does not meet the same qualifications for classification with B-cell disease.  "In summary, there is no medical evidence in the extensive medical literature
which would associate Agent Orange herbicide exposure with any type of T-cell
leukemia, including T-cell large granular lymphocytic leukemia (T-LGL)."

The sole evidence in support of the "direct causation" proposition is the opinion of the Veteran.  The Veteran is a layperson; although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the etiology of T-LGL falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The matter is simply too complex and requires application of specialized medical knowledge and training to properly reach a conclusion.

As there is no competent evidence to support any finding of a nexus between herbicide exposure and T-LGL, direct service connection is not available.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for T-LGL is not warranted.


ORDER

Service connection for T-LGL is denied.


REMAND

As is noted above, the Veteran has perfected his appeals with regard to evaluation of GERD and a sinus condition.  In doing so, the Veteran stated on his April 2014 substantive appeal that he desired a hearing before a Veterans Law Judge via videoconference from the RO.

No action has been taken with respect to this hearing request.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Videoconference hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference from the RO.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


